Carl'eton, J.,

delivered the opinion of the court.
This suit is brought to cancel the sale of a slave, sold by defendant to plaintiffs, with the usual guaranty against all the vices and maladies prescribed by law.
The grounds of redhibition charged in the petition, that the si ave _ was addicted to drunkenness, was viciously inclined, and dangerous from the violence of his temper.
The defendant, for answer, deities generally, and avers, that the vices complained of are not redhibitory by law.
There was a verdict and judgment for the plaintiff, and defendant appealed.
If, as is contended for the plaintiff, the law gives the redhibitory action for the vices set out in the petition, yet it is by no .means clear, from the testimony coming up with the record, that he has any just ground of complaint. We do not, however, express any opinion'upon the question of fact; our attention has been mainly drawn to the law of the case, upon which we think there can be no doubt.
By article 2505 of the Louisiana Code, it is provided, that “the vice of character which gives rise to the redhibition of slaves, are confined to (he cases in which it is proved, “ that *213the slave has committed a capital crime; or, that he is addicted to theft; or, that he is in the habit of running away.”
Drunkenness in a slave is a vice of character, which under the provisions of the Louisiana Code, is not redhibi-tory, so as to give rise to the redhibitory action.
So, vicious*' ness and madness, resulting as a consequence from drunkenness in a slave, will not sustain the redhibitory action.
In the case of Xenes vs. Taquino et al., it was settled, after a full examination of the subject,-that drunkenness was a vice of character, (the mind,) and could not, therefore, under the limitation herein expressed, afford any ground for redhi-bition. 7 Martin, N. S., 678.
But the counsel for the plaintiffs has cited, and relies-on the opinion of this court, in the case of Icar vs. Suares, 7 Louisiana Reports, page 519, where they say, “that a sale may be avoided on account of any vice or defect, which renders the thing either absolutely useless, or its use so inconvenient and imperfect, that it must be supposed the buyer would not have purchased with a knowledge of the vice.”
But in that case, it was alleged, -that the slave was affected with madness, a vice declared by law to appertain to the body, and therefore came under the operation of the general provision contained in article 2496 of the Code, cited by the judge who delivered the opinion.
The law of the two cases is widely different. The legislature has thought proper, when slaves are affected with bodily vices, to give the general relief, provided by that article of the Code ; but in vices of the mind, the"redhibitory action is limited to three, of which drunkenness is not one.
The other vices of which the slave is said to be affected, appear from the testimony, to be rather consequences of the first, and would not, if they existed independently, enable the purchaser to maintain this action.
We think there is error in the judgment of the District Court.
It is, therefore, ordered, adjudged and decreed, that the verdict of the jury be set aside, that the judgment of the District Court be avoided and reversed; that there be judgment for the defendant, the plaintiff and appellee paying costs in both courts.